t c no united_states tax_court capital blue cross and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date as part of its statutory conversion under sec_1012 and b of the tax_reform_act_of_1986 publaw_99_514 100_stat_2390 from a tax-exempt to a taxable entity petitioner generally was entitled to step up its tax basis in its assets to their date fair_market_value held among other things for the basis step-up provision of sec_1012 of the tax_reform_act_of_1986 publaw_99_514 100_stat_2394 is not limited to sale_or_exchange transactions and because petitioner’s valuation of its health insurance group contracts did not constitute a contract-by- contract valuation did not establish a credible discrete value for each contract and is otherwise deficient claimed loss deductions under sec_165 i r c in the cumulative total amount of dollar_figure relating to petitioner’s health insurance group contracts that were terminated in are not allowable peter h winslow and samuel a mitchell for petitioner ruth m spadaro james d hill robin l herrell and adam trevor ackerman for respondent opinion swift judge for respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue for decision involves the allowability of dollar_figure hereinafter rounded to dollar_figure million in cumulative total loss deductions claimed under sec_165 relating to petitioner’s health insurance group contracts group contracts unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure petitioner capital blue cross is the common parent of an affiliated_group_of_corporations that filed consolidated corporate federal_income_tax returns the loss deductions at issue relate to the business activity of capital blue cross and references to petitioner in the singular refer only to capital blue cross some of the facts have been stipulated and are so found background in petitioner was organized under the laws of pennsylvania as a hospital plan corporation to provide health insurance to individuals and to sponsoring groups eg employers petitioner maintains its corporate office in harrisburg pennsylvania in petitioner became licensed as an independent blue cross association under which license petitioner was authorized to sell health insurance to individuals and to sponsoring groups located within a 19-county area of south-central pennsylvania under the registered trade_name and service_mark of the blue cross association in the blue cross association merged with the national association of blue shield plans to form the blue cross blue shield association bcbs after bcbs was formed in petitioner operated as an independent licensee of bcbs and continued to sell health insurance to individuals and to groups in south-central pennsylvania on date by merger with blue cross of lehigh valley petitioner also acquired the right to sell health insurance in the two counties located in lehigh valley pennsylvania thereafter under the registered trade_name and service_mark of bcbs petitioner sold health insurance to individuals and to groups located within a 21-county area in south-central and in lehigh valley pennsylvania in its service area petitioner provided and continues to provide health insurance to individuals and to groups who entered into contracts with petitioner for health_insurance_coverage and who paid premiums for the coverage consistent with its social mission generally the physical condition of individuals and of the individual members of the groups applying for health insurance was not a basis for petitioner to decline to provide health_insurance_coverage as of date not including health insurance contracts that petitioner had entered into directly with individuals petitioner had outstanding big_number health insurance group contracts generally sponsoring organizations for each group contract such as employers as well as the individual members of each group were to pay premiums to petitioner and petitioner was to provide health_insurance_coverage to the individual members of each group and where applicable to the spouse and to the dependents of each member because a number of groups had entered into more than one contract with petitioner the big_number group contracts in effect on date represented big_number separate groups the manner by which the payment of premiums to petitioner with regard to each group contract was divided between the group sponsor and its individual members was decided by each group and petitioner had no say in that matter references herein to premiums do not distinguish between the portion thereof to be paid_by a sponsoring group and the portion thereof to be paid_by continued generally each individual member of a group who purchased insurance from petitioner could elect the type of insurance benefit and the type of insurance coverage that would be applicable we use the word benefit herein to distinguish between insurance that was applicable to an individual only to an individual as a parent with one or more dependents or to an individual as a parent with a spouse and children family we use the word coverage herein to distinguish between the different types of medical costs that as of date were reimbursable by petitioner under the various group contracts as follows under basic medical the costs of basic medical services performed by professional providers eg doctors dentists optometrists and physical therapists were covered under basic hospital the costs of basic hospital services such as inpatient and outpatient services obtained in hospitals or in surgical centers were covered under major medical major medical services not covered under basic medical and basic hospital were covered major medical also covered a portion of the costs of prescription drugs continued individual members of each group under comprehensive the costs of basic medical services basic hospital services and major medical services were all covered as a hospital plan corporation the health insurance premiums charged by petitioner were regulated by the pennsylvania insurance department pid petitioner was required annually to submit for approval to the pid its proposed health insurance premium rates as of date total annual premiums charged by petitioner with respect to each group contract were based on one of three premium rating methods community-rated group contracts premiums relating to groups consisting of fewer than individual members representing approximately percent of all of petitioner’s group contracts were community-rated meaning that annual premiums for each community-rated group were based on the cumulative claims history or claims experience of all of petitioner’s community-rated group contracts with the same benefit type ie individual single parent with dependents or family and with the same coverage type ie basic medical basic hospital major medical or comprehensive claims experience or claims submitted to petitioner for the current_year relating to all community-rated group contracts with the same benefit and coverage type would be reviewed by petitioner and would serve as the basis for the premiums to be charged in the following year for group contracts with the same benefit and the same coverage type as indicated the distinguishing feature of community-rated group contracts was that the annual premiums and the annual increase or decrease if any in premium rates relating to community-rated group contracts would be the same for all community-rated group contracts with the same benefit and the same coverage type experience- and cost-plus-rated group contracts premiums petitioner charged relating to groups with or more individual members representing more than half of the total premiums petitioner received were either experience or cost- plus rated with regard to experience-rated group contracts total claims received by petitioner from members of each experience- rated group would be reviewed and would constitute the basis for the premiums to be charged to the group in the following year obviously under this method premium rate increases or decreases relating to each experience-rated group contract would be unique experience-rated group contracts offered by petitioner had either a retrospective refund or a retrospective credit feature the first providing a cash refund the second providing a credit relating to situations where total premiums received by petitioner in a year from a group were considered excessive in light of the total medical claims paid_by petitioner during the year on behalf of the group and its members cost-plus group contracts simply represented a variation of experience-rated group contracts premiums on cost-plus group contracts would be calculated for the following year based upon claims submitted to petitioner and petitioner’s administrative costs relating to each group for a year cost-plus group contracts offered by petitioner had a retrospective adjustment feature that where applicable adjusted the total premiums received by petitioner for a year to reflect the group’s actual claims and petitioner’s administrative costs for the year relating to the group other matter as indicated the rating formulas used by petitioner to determine the premium rates for its group contracts were subject_to annual approval by the pid unless terminated community-rated group contracts were automatically renewed with petitioner on a month-to-month basis and experience-rated and cost-plus group contracts were automatically renewed with petitioner on an annual basis regardless however of the nominal renewal terms associated with petitioner’s group contracts as a practical matter all of petitioner’s group contracts were effectively terminable at will by each group because at any time a group could stop paying the premiums owed to petitioner which would result in the cancellation by petitioner of the contract groups whose health insurance group contracts with petitioner were terminated were placed by petitioner on a prospective customer list that was used by petitioner in subsequent years to contact the groups and where appropriate to seek renewal of the contracts as of date in petitioner’s 21-county service area no other health insurance_company maintained a better provider network consisting of hospitals doctors and other providers of health care or offered better health care benefits at premium rates comparable to those of petitioner and in its service area petitioner maintained a dominant share of the medical health insurance market by however the national health insurance marketplace was experiencing rising health care costs the emergence of new health care products and the continued growth of alternative health care product delivery services such as health maintenance organizations hmos preferred provider organizations ppos and health insurance plans administered by third party administrators as a result by petitioner faced increased competition from hmos and from ppos from its organization in through the time of trial in march and april of petitioner has been exempt from pennsylvania premium and pennsylvania income taxes see pa cons stat ann sec_6103 west from its organization in through date for federal_income_tax purposes petitioner operated as a tax-exempt_organization under sec_501 and its predecessor statutes effective date as a result of enactment of sec_501 and sec_833 and because petitioner constituted an existing blue cross blue shield organization petitioner became subject_to federal_income_tax tax_reform_act_of_1986 publaw_99_514 and b 100_stat_2085 tra the basis step-up provision of sec_1012 of tra hereinafter generally cited simply as tra sec_1012 was applicable specifically to petitioner and to other blue cross blue shield organizations this basis step-up provision in situations about which the parties dispute provided generally that blue cross blue shield organizations such as petitioner were entitled for purposes of determining gain_or_loss for federal_income_tax purposes to step up their tax basis in assets owned on date to the assets’ date fair_market_value the conversion of blue cross blue shield organizations to taxable status was enacted because congress believed that the prior tax-exempt status of these organizations provided the organizations unfair competitive advantages over taxable commercial health insurance_companies h rept pincite 1986_3_cb_1 petitioner’s health insurance group contracts in issue herein for constituted for petitioner self-created assets understandably because it was exempt from federal_income_tax from its organization in through petitioner did not reflect in its tax books_and_records any cost_basis relating to its self-created health insurance group contracts accordingly the basis step-up provision of tra provides petitioner with the only ground for establishing a tax basis in the group contracts because of petitioner’s new taxable status and under petitioner’s interpretation herein of the basis step-up provision of tra beginning date petitioner would have apparently petitioner’s group contracts which were terminated in and to which the loss deductions in dispute herein relate do not include any of the lehigh valley group contracts that arguably were purchased by petitioner in when petitioner merged with blue cross of lehigh valley also for the indicated pre-1987 years the evidence does not indicate that petitioner’s financial books_and_records reflected any cost_basis in its self-created health insurance group contracts been entitled to make adjustments in its tax books_and_records to reflect a step up in its tax basis for purposes of determining gain_or_loss relating to each of its big_number group contracts that were in effect on date including the group contracts at issue herein from zero to an amount equal to each contract’s date fair_market_value during through however in petitioner’s tax books_and_records no such tax basis adjustments were made accordingly on its originally filed corporate federal_income_tax returns for and petitioner claimed no loss deductions under sec_165 relating to its health insurance group contracts that were outstanding on date and that were terminated during each respective year on its corporate federal_income_tax return petitioner first claimed loss deductions under sec_165 relating to terminated health insurance group contracts as filed on approximately date there was reflected on petitioner’s corporate federal_income_tax return loss deductions under sec_165 in the cumulative total amount of dollar_figure relating to the claimed fair_market_value of the group contracts that were among petitioner’s big_number group contracts in effect on date and that were terminated in the total dollar_figure in loss deductions claimed on petitioner’s corporate federal_income_tax return was based on a date valuation report initial valuation report prepared for petitioner by a major accounting firm the initial valuation report calculated a value for all of petitioner’s big_number group contracts that were in effect on date by separating the contracts into two blocks -- small groups with less than individual members and large groups with or more individual members the initial valuation report set forth as of date a cumulative total value for all of petitioner’s small_group contracts of dollar_figure million and a cumulative total value for all of petitioner’s large group contracts of dollar_figure million for a combined cumulative total value for both blocks representing all big_number of petitioner’s group contracts in effect on date of dollar_figure million petitioner has not claimed loss deductions relating to the termination of any health insurance contracts that it entered into directly with individuals also where a group entered into more than one contract with petitioner petitioner claimed a loss deduction with regard to its multiple contracts with that group only in the year in which the group’s last contract with petitioner was terminated because of this last point the group contracts for which petitioner now claims loss deductions for actually represent insurance contracts relating to groups the total dollar_figure in loss deductions claimed on petitioner’s corporate federal_income_tax return apparently constituted simply a pro_rata share of the valuation reflected in the initial valuation report of petitioner’s small_group contracts and a pro_rata share of petitioner’s large group contracts also in the fall of at approximately the same time that petitioner filed its corporate federal_income_tax return petitioner filed amended corporate federal_income_tax returns for and the years then open under the applicable refund periods of limitation in which petitioner claimed loss deductions under sec_165 and tax refunds relating to the claimed cumulative total fair_market_value as calculated in the initial valuation report of petitioner’s health insurance group contracts that were in effect on date and that were terminated during each respective year on audit in a notice_of_deficiency dated date respondent disallowed completely the dollar_figure in total cumulative loss deductions for relating to the group contracts terminated in also petitioner’s claimed refunds because petitioner did not introduce into evidence herein the initial valuation report the particular math associated with the dollar_figure total valuation reflected therein is not in evidence for and relating to group contracts terminated in those years were not allowed by respondent in its petition filed herein on date petitioner claimed loss deductions under sec_165 in the total amount of dollar_figure relating to the claimed cumulative total value of the group contracts terminated in no explanation is provided as to the increase in this amount from the dollar_figure in total loss deductions claimed on petitioner’s corporate federal_income_tax return relating to the group contracts subsequently and in preparation for trial which was held in march and april of petitioner’s trial expert witness prepared a valuation report dated date in which he calculated as of date a cumulative total fair_market_value of dollar_figure million for the group contracts that were terminated in based on a cumulative total fair_market_value of dollar_figure for all big_number of petitioner’s group contracts in effect on date the record is unclear as to how for the group contracts terminated in petitioner’s trial expert calculated a higher cumulative total value dollar_figure million than was calculated in petitioner’s initial valuation report dollar_figure million even though for all big_number of petitioner’s group contracts in effect on date petitioner’s trial expert calculated a lower cumulative total value dollar_figure million than the initial valuation report dollar_figure million accordingly based on its trial expert’s valuation of the group contracts petitioner now claims total loss deductions for under sec_165 in the amount of dollar_figure an increase of dollar_figure over the dollar_figure in total loss deductions claimed therefor on petitioner’s corporate federal_income_tax return further on date petitioner filed second amended corporate federal_income_tax returns for and increasing for those years the total loss deductions claimed under sec_165 relating to terminated group contracts for those years for years after petitioner continued to claim loss deductions under sec_165 relating to the value of petitioner’s group contracts in effect on date that were terminated in each respective year for through the loss deductions claimed by petitioner under sec_165 relating to petitioner’s valuation of group contracts terminated in each year that were in effect on date total approximately dollar_figure million as set forth below claimed loss deductions dollar_figure amount of year big_number big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure discussion the primary issues for decision involve a legal issue and a factual issue as follows whether the basis step-up provision of tra is applicable to calculations of gain_or_loss relating only to sale_or_exchange transactions and not to calculations of loss relating to the termination of assets and whether the specific and discrete fair_market_value as of date of the group contracts terminated in has been adequately established by petitioner for purposes of the claimed loss deductions under sec_165 construction of tra as explained supra in conjunction with their conversion from nontaxable to taxable status congress provided for blue cross blue shield organizations a fair_market_value basis step-up provision the purpose of the basis step-up provision was to prevent blue cross blue shield organizations from being taxed on appreciation in the value of assets that had occurred in pre-1987 years when the organizations had not been subject_to federal_income_tax h conf rept vol ii at ii-350 1986_3_cb_1 the relevant statutory language of the basis step-up provision as set forth in tra sec_1012 100_stat_2394 provides as follows for purposes of determining gain_or_loss the adjusted_basis of any asset held on the 1st day of the 1st taxable_year beginning after date shall be treated as equal to its fair_market_value as of such day respondent argues that because the above statutory language fails to state expressly the kinds of losses to which the basis step-up provision is intended to apply the statutory language should be regarded as ambiguous and the legislative_history of tra sec_1012 should be controlling in the legislative_history it is stated that the basis step-up provision is limited to sale_or_exchange transactions the relevant language from the conference_report is underscored below the basis of assets of bcbs organizations is equal for purposes of determining gain_or_loss to the amount of the assets’ fair_market_value on the first day of the organization’s taxable_year beginning after date thus for formerly tax-exempt organizations utilizing a calendar_period of accounting and whose first taxable_year commences date the basis of each asset of such organization is equal to the amount of its fair_market_value on date the basis step-up is provided solely for purposes of determining gain_or_loss upon sale_or_exchange of the assets not for purposes of determining amounts of depreciation or for other purposes the basis_adjustment is provided because the conferees believe that such formerly tax-exempt organizations should not be taxed on unrealized_appreciation or depreciation that accrued during the period the organization was not generally subject_to income_taxation h conf rept vol ii at ii-349- ii-350 1986_3_cb_1 emphasis added petitioner argues that the statutory language is not ambiguous and provides no limitation on the types of transactions to which the basis step-up provision applies and therefore that the limiting language in the legislative_history is irrelevant in interpreting a statute we look first to the language of the statute and we look only to legislative_history to learn the purpose of the statutory language or to resolve ambiguities in the statutory language 519_us_337 447_us_102 278_f3d_203 3d cir 121_tc_129 120_tc_69 118_tc_1 if the language of a statute is plain clear and unambiguous the statutory language is to be applied according to its terms 489_us_235 105_tc_41 unless a literal interpretation of the statutory language would lead to absurd results 490_us_504 157_f3d_197 3d cir 108_tc_107 as the court_of_appeals for the third circuit has explained where the statutory language is plain and unambiguous further inquiry is not required except in the extraordinary case where a literal reading of the language produces an absurd result idahoan fresh v advantage produce inc supra pincite recently in 215_fsupp2d_687 e d va supplemented pincite_fsupp2d_581 e d va the precise legal question before us as to the interpretation of tra sec_1012 and its application to blue cross blue shield organizations was addressed trigon ins co also involved claimed loss deductions under sec_165 relating to the termination of health insurance group contracts that were in effect on date the district_court agreed with the taxpayer and with petitioner’s legal position herein that the language of tra sec_1012 was clear and unambiguous and therefore that in spite of the limiting language in the legislative_history the statutory basis step-up provision was not limited to gains or losses realized only on sale_or_exchange transactions and the basis step-up generally was applicable to the group contracts terminated in each year the district_court explained as follows the introductory clause of sec_1012 articulates that the basis step-up provision is to be used for purposes of determining gain_or_loss the statutory text imposes no limit on the kind of gain_or_loss to which the basis step-up provision applies the common usage of the words gain_or_loss without limitation plainly includes any gain_or_loss thus the statutory language at issue given its ordinary meaning is plain and unambiguous the inconsistency relied on by the united_states is created not by the text of statute but by a passage in the legislative_history id pincite we agree with the district_court and with petitioner herein as to the interpretation of tra sec_1012 we find the statutory language of tra to be clear and unambiguous reliance on the language in the legislative_history to the contrary is not necessary and would not be appropriate other than to understand the purpose of the statute further the plain meaning of tra sec_1012 is consistent with the purpose of the statute -- namely in years after to allow blue cross blue shield organizations to avoid tax on appreciation that had occurred in years when such organizations were not subject_to federal_income_tax the limitation on the basis step-up provision sought by respondent would frustrate the above purpose and the overall statutory scheme of tra sec_1012 an example set forth in petitioner’s posttrial brief illustrates this point if petitioner sold an office building on date for a price equal to the building’s fair_market_value on date petitioner would not realize gain or incur tax on the sale of the building because petitioner would have been allowed to step up the building’s tax basis to its date fair_market_value under respondent’s interpretation however if on date the building was uninsured and was totally destroyed by fire and if petitioner claimed a deduction under sec_165 relating to the casualty_loss associated with the fire petitioner would not be allowed to utilize the date stepped-up_basis in the building because such loss was caused by a fire not by a sale_or_exchange this latter result in which petitioner as a taxable entity for would be taxed on the pre-1987 appreciation in the building would be inconsistent with the overall purpose of tra sec_1012 to not tax such appreciation we conclude that the basis step-up provision of tra sec_1012 applies not just to sale_or_exchange we also note that respondent’s legal position is contrary to one of respondent’s own legal advice memoranda in tech adv mem date and not since revoked or withdrawn the language of the basis step-up provision of tra sec_1012 is construed by respondent as not limited by the sale_or_exchange language of the legislative_history and as including an abandonment of computer_software also in field_service_advice date respondent reiterated the same legal interpretation of tra sec_1012 and concluded generally that the basis step-up provision was not limited to sale_or_exchange transactions transactions but also to other types of transactions generating losses such as the contract terminations involved herein our conclusion is supported by a plain reading of tra sec_1012 and is consistent with and does not frustrate the overall purpose of tra sec_1012 the valuation of petitioner’s health insurance group contracts before discussing the evidence before us relating to the valuation of petitioner’s health insurance group contracts we discuss legal precedent particularly relevant to the valuation of customer-based_intangible assets where tax deductions and losses are claimed with regard thereto the court opinions typically frame the issue as whether a taxpayer’s evidence valuation and where relevant useful_life determination relating to the intangible assets are adequate to support the separate and discrete tax treatment claimed where the taxpayer’s evidence is found to be lacking the intangible assets may be referred to as mass_assets in 481_f2d_1240 5th cir the court_of_appeals for the fifth circuit upheld a district court’s opinion that allowed a newspaper publisher to depreciate the cost of subscription lists that had been purchased from another publisher in reaching its conclusion in houston chronicle publg co the court_of_appeals discussed at length and generally rejected the general argument made by the government therein that the mass asset or indivisible asset rule as a matter of law prevents depreciation_deductions for customer-based_intangible assets where such assets are linked to goodwill and where the intangible assets possess some of the same qualities as goodwill id pincite0 the court_of_appeals however provided general guidance as to the burden_of_proof where tax deductions relating to intangible assets are claimed we are convinced that the mass_asset_rule does not prevent taking an amortization deduction if the taxpayer properly carries his dual burden of proving that the intangible asset involved has an ascertainable value separate and distinct from goodwill and has a limited useful_life the duration of which can be ascertained with reasonable accuracy id pincite in 507_us_546 with its purchase of a commercial newspaper a taxpayer acquired subscriber contracts the supreme court before deciding whether the taxpayer could depreciate the value assigned to the subscriber contracts explained the mass asset or indivisible asset rule and why certain customer-based intangibles as a factual matter may be nondepreciable thereunder as follows when considering whether a particular customer- based intangible asset may be depreciated courts often have turned to a mass asset or indivisible asset rule the rule provides that certain kinds of intangible assets are properly grouped and considered as a single entity even though the individual components of the asset may expire or terminate over time they are replaced by new components thereby causing only minimal fluctuations and no measurable loss in the value of the whole id pincite the supreme court explained further that customer-based_intangible assets relating to the expectancy of continued business may be depreciated provided the taxpayer is able to satisfy its evidentiary burden of establishing with reasonable accuracy that the intangible asset is capable of being valued and that the intangible asset diminishes in value over an ascertainable period of time id pincite whether taxpayers satisfy this dual burden affecting the separate tax treatment of discrete customer-based_intangible assets constitutes a question of fact id pincite in newark morning ledger co because the supreme court concluded that the taxpayer therein had satisfied its burden of establishing the value and useful_life of the subscriber contracts the taxpayer was allowed the claimed depreciation_deductions for the value assigned to the contracts the supreme court cautioned however that with regard to tax deductions relating to customer-based intangibles a taxpayer’s burden_of_proof often will prove too great to bear id pincite in the same newark morning ledger co opinion the supreme court made a number of similar statements regarding a taxpayer’s evidentiary burden with regard to customer-based_intangible assets in the context of claimed tax deductions relating thereto quoting in part from earlier court opinions and emphasizing the importance of the taxpayer’s evidentiary basis to support tax deductions relating to customer-based_intangible assets even though some of the referenced opinions allowed the deductions in dispute as did the supreme court in newark morning ledger co we quote below these additional statements from the supreme court’s opinion in newark morning ledger co the courts that have found these assets depreciable have based their conclusions on carefully developed factual records id pincite the court of claims in 537_f2d_446 concluded that the taxpayer had carried its heavy burden of proving that the expirations had an ascertainable value separate and distinct from goodwill and had a limited useful_life id pincite the tax_court in 91_tc_463 affd 919_f2d_1492 11th cir rejected the commissioner’s position concluding that the taxpayer had demonstrated with sufficient evidence that the economic value attributable to the opportunity to invest the core_deposits could be and indeed was valued id pincite the tax_court in co natl bankshares v commissioner tcmemo_1990_495 affd 984_f2d_383 10th cir specifically found that the deposit accounts could be identified that they had limited lives that could be estimated with reasonable accuracy and that they could be valued with a fair degree of accuracy id pincite the court_of_appeals in 945_f2d_555 3d cir revd 507_us_546 concluded further that in ‘the context of the sale of a going concern it is simply often too difficult for the taxpayer and the court to separate the value of the list qua list from the goodwill value of the customer relationships structure ’ id pincite we agree with that general observation it is often too difficult for taxpayers to separate depreciable intangible assets from goodwill but sometimes they manage to do it and whether or not they have been successful in any particular case is a question of fact id pincite although we now hold that a taxpayer able to prove that a particular asset can be valued and that it has a limited useful_life may depreciate its value over its useful_life regardless of how much the asset appears to reflect the expectancy of continued patronage we do not mean to imply that the taxpayer’s burden_of_proof is insignificant id pincite subsequent to the supreme court’s opinion in newark morning ledger co v united_states supra court opinions consistently have made similar statements and consistently have placed a heavy burden on taxpayers seeking tax deductions relating to intangible assets in 17_f3d_684 4th cir affg 97_tc_253 the court_of_appeals for the fourth circuit explained that the supreme court’s holding in newark morning ledger co subsumes the mass_asset_rule under a broader inquiry aimed at determining whether the asset can be valued id pincite n m ost of the cases purporting to apply the ‘mass asset’ rule involve evidentiary failures on the part of the taxpayer id pincite ndollar_figure quoting houston chronicle publg co v united_states f 2d pincite we note generally that in sec_197 was added to the code to allow for amortization of goodwill and other intangible assets including customer-based intangibles purchased after date omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec g 107_stat_312 sec_197 however expressly excludes most self-created_intangible assets from amortization treatment thereunder and petitioner herein makes no argument that it should be entitled under sec_197 for or any other year to amortize any cost_basis in the group contracts in 54_fedclaims_132 the court of federal claims explained that in order for a taxpayer to be entitled to amortization deductions relating to intangible assets the taxpayer would have to prove that the asset wastes over time including that the asset is not a regenerating mass asset a reasonably accurate estimate of the period in which the asset wastes meaning the asset’s useful_life and a reasonably accurate estimate of the value of the asset over its useful_life a taxpayer’s failure to prove any of the three prongs is fatal to its claim id pincite in 110_tc_402 in disallowing amortization deductions relating to expenditures incurred in launching a number of regulated_investment_companies we explained that the availability of an amortization deduction relating to an intangible asset is primarily a question of fact with the taxpayer bearing the burden_of_proof id pincite citing newark morning ledger co v united_states u s pincite in 102_tc_406 in disallowing claimed amortization deductions relating to an employment contract we explained that the taxpayer’s burden_of_proof was not insignificant and ‘that burden often will prove too great to bear ’ id pincite quoting in part newark morning ledger co v united_states supra pincite in turner outdoor adver ltd v commissioner tcmemo_1995_227 in concluding that a group of leasehold interests did not constitute a depreciable intangible asset we explained that the critical question is the overall value of the leasehold interests and that amount must be shown with ‘reasonable accuracy’ id quoting in part newark morning ledger co v united_states supra pincite some further discussion is appropriate with regard specifically to claimed sec_165 loss deductions relating to intangible assets sec_165 allows an ordinary deduction for a business loss sustained during a year where the loss is not_compensated_for_by_insurance_or_otherwise the amount of a loss deduction under sec_165 is limited to the taxpayer’s adjusted tax basis in the asset lost sec_165 the relevant regulations under sec_165 make it clear that loss deductions are allowable not just for losses relating to tangible depreciable_property but also for losses relating to nondepreciable_property sec_1_165-2 income_tax regs provides in part as follows a loss incurred in a business or in a transaction entered into for profit and arising from the sudden termination of the usefulness in such business or transaction of any nondepreciable_property in a case where such business or transaction is discontinued or where such property is permanently discarded from use therein shall be allowed as a deduction under sec_165 for the taxable_year in which the loss is actually sustained emphasis added generally to be entitled to loss deductions under sec_165 the losses must be evidenced by closed and completed transactions fixed by identifiable events and sustained during the year in which the deductions are claimed sec_1_165-1 d income_tax regs as explained in 267_f3d_510 6th cir the event that identifies the loss of an asset must be observable to outsiders and constitute ‘some step which irrevocably cuts ties to the asset ’ id pincite quoting 945_f2d_224 7th cir affg t c memo jhk enters inc v commissioner tcmemo_2003_79 in a j indus inc v united st503_f2d_660 9th cir the court_of_appeals for the ninth circuit citing sec_1_165-1 and d income_tax regs stated that a loss is not sustained and is not deductible because of mere decline diminution or shrinkage of the value of property a number of court opinions decided prior to the supreme court’s opinion in newark morning ledger co v united_states supra involved loss deductions claimed under sec_165 and attempted valuations of customer-based_intangible assets and we believe them still to have relevance in the context of the instant case in 420_f2d_266 6th cir affg 50_tc_902 upon its purchase of a vending machine business a taxpayer purchased contract rights for the placement of cigarette vending machines on different properties these contract rights were terminable at will and were affected by the taxpayer’s ongoing relationship with the owners of the properties on which the vending machines were located id pincite the court_of_appeals for the sixth circuit concluded among other things that because the taxpayer in skilken v commissioner supra had not valued each contract right separately no loss deduction was allowable id pincite the court_of_appeals was not persuaded by the fact that the taxpayer’s valuation method represented a recognized method in the industry for valuing contract rights associated with a vending machine business the court_of_appeals stated as follows the rule_of thumb employed by the taxpayer no doubt is an accurate reflection of the average value of vending machine locations in such circumstances it is not an accurate reflection however of the value of any particular location id pincite in 519_f2d_781 9th cir a taxpayer purchased from a distributor of fuel oil a group of customer accounts the taxpayer valued each account based on a formula of cents for each gallon of fuel oil purchased by the customer during the prior 12-month_period as individual customers canceled their accounts with the taxpayer the taxpayer claimed loss deductions under sec_165 based on the above valuation formula id pincite because the taxpayer did not adequately establish a basis in each separate_account the court denied the claimed loss deductions under sec_165 relating to the cancellation of the individual customer accounts the court_of_appeals for the ninth circuit explained as follows the indivisible asset rule prevents a loss deduction when the nature of the purchased asset is such that individual accounts cannot be accurately valued a taxpayer must be able to establish reasonably accurately a basis in the particular account on which the loss is claimed segregating out the goodwill is only the first step the taxpayer must then prove the portion of the total purchase_price allocable to the particular account lost id pincite the court_of_appeals in sunset fuel co concluded that the taxpayer’s rule_of thumb valuation of assets for loss deduction purposes was inadequate and that loss deductions had to be based on the value of the separate assets the court explained further the value of a particular account is a function of the expected flow of future income discounted by the risk of discontinuance or nonpayment of that particular account a risk peculiar to each account depending on the nature of the customer and his future plans and prospects application of the indivisible asset rule reflects the fact that when a relatively fungible mass of accounts is purchased the taxpayer cannot determine the value of each account and establish a basis in it but rather determines the value of the whole using some rule_of thumb technique which discounts the income to be expected from the whole by the risk of discontinuance which experience has indicated inheres in the mass as a whole thereby averaging out the unique and indeterminable risks of each account id pincite fn ref omitted in 381_fsupp_1353 d or affd 550_f2d_548 9th cir a taxpayer purchased a group of insurance accounts as part of its purchase of an ongoing general insurance agency the taxpayer argued that the group of insurance accounts constituted separate assets with respect to which loss deductions under sec_165 should be allowed as the accounts were terminated in amounts equal to the alleged cost of the accounts id pincite the court concluded that because the taxpayer failed to make an adequate factual showing that it had valued each customer account separately no loss deductions were allowable on termination of the separate contracts id pincite in affirming the district court’s decision the court_of_appeals for the ninth circuit in 550_f2d_548 9th cir concluded that the formula used by the taxpayer was designed to value the aggregate and was inadequate to value separate_accounts the court stated as follows valuation of customer accounts by resort to a formula applied indiscriminately to all accounts does not sufficiently establish the portion of the purchase_price allocable to the individual accounts so as to avoid application of the mass_asset_rule indeed resort to a formula is an indication that the individual value of the accounts cannot satisfactorily be ascertained id pincite citing sunset fuel co v united_states supra as indicated supra recently in 215_fsupp2d_687 e d va claimed losses relating to health insurance group contracts similar to those involved herein were not allowed because the taxpayer had not adequately established the fair_market_value ie basis of its health insurance group contracts as of date in regard to the nature of the evidence needed to establish the amount of loss deductions under sec_165 mertens law of federal income_taxation provides generally as follows often in proving the amount of actual loss the taxpayer must demonstrate not only the value of what the taxpayer may have left after the loss but his cost or other basis in the item on which loss is sustained this phase of the problem requires essentially a factual demonstration estimates and crude approximations are not sufficient mertens law of federal income_taxation sec_28 pincite rev fn ref omitted the concept that different valuation contexts may call for different valuation approaches is not a novel or new proposition as stated in a leading valuation treatise an asset’s value for one federal tax purpose may be different from its value for another federal tax purpose bogdanski federal tax valuation par pincite an asset’s value may differ depending on the valuation context because both the concepts of value and the technique of its proof are decidedly influenced by the specific purpose for which the valuation is made bonbright the valuation of property pincite photo reprint see also smith parr valuation of intellectual_property and intangible assets ch pincite 2d ed the value of an asset may be impacted by the underlying purpose for the valuation of the asset courts have recognized that in the estate_tax context the valuation approach used to calculate the value of a gross_estate eg a grouping of the assets together may be different from the approach used to calculate the value of a deduction from the gross_estate 674_f2d_761 9th cir 88_tc_1577 in ahmanson found the court_of_appeals for the ninth circuit stated as follows there are compelling considerations in conflict with the initially plausible suggestion that valuation for continued continued purposes of the gross_estate must always be the same as valuation for purposes of the charitable deduction when the valuation would be different depending on whether an asset is held in conjunction with other assets the gross_estate must be computed considering the assets in the estate as a block the valuation of these same sorts of assets for the purpose of the charitable deduction however is subject_to the principle that the testator may only be allowed a deduction_for_estate_tax purposes for what is actually received by the charity -- a principle required by the purpose of the charitable deduction ahmanson found v united_states supra pincite see also estate of chenoweth v commissioner supra pincite where an asset was to be valued differently for gross_estate purposes than it was to be valued for marital_deduction purposes and see mertens law of federal income_taxation sec_59 pincite rev which provides as follows for estate_tax_valuation purposes a block of stock may be treated as a single controlling block of stock even though the block is bequeathed to the decedent’s survivors and his spouse in separate parts however for purposes of the estate_tax_marital_deduction valuation the portion of the same decedent’s interest in the company that passes to his surviving_spouse should be treated as a separate minority interest and discounted accordingly fn refs omitted and lavoie 831-2d tax mgmt bna valuation of corporate stock at a-62 which provides as follows if a decedent dies owning a controlling_interest in a corporation then the stock is valued as a controlling_interest irrespective of the number or identity of the decedent’s legatees however per share value determined for purposes of inclusion in the decedent’s gross_estate does not necessarily control the value assigned to shares for purposes of determining allowable deductions to the estate fn ref omitted and further with regard specifically to loss deductions and intangible assets mertens provides when an asset is composed of individual accounts which cannot be accurately valued the asset is treated as an indivisible asset and termination of any individual_account merely diminishes the value of the indivisible asset unless the taxpayer can prove with reasonable accuracy the basis in the particular account lost the indivisible asset rule prohibits a loss deduction since the requirement that the loss be evidenced by a closed and completed transaction is not met mertens law of federal income_taxation sec_28 pincite rev petitioner herein acknowledges that loss deductions under sec_165 are allowable only on an asset-by-asset basis not on the basis of some cumulative diminution in the fair_market_value of an aggregate group_of_assets of which the lost asset is a part accordingly petitioner agrees that under sec_165 it is only the amount of a taxpayer’s specific tax basis in separate and discrete assets that constitutes an allowable loss deduction accordingly petitioner argues as indeed it must that the dollar_figure million in claimed loss deductions for relating to petitioner’s group contracts represents the cumulative total of separate loss deductions reflecting the cumulative total stepped-up date tax basis in each of petitioner’s group contractsdollar_figure in the instant case with regard specifically to the burden_of_proof and particularly to the difference between the continued the task of resolving the fact issue as to the fair_market_value of petitioner’s separate health insurance group contracts is complicated by petitioner’s pre-1987 history as a nontaxable entity during which years petitioner’s tax basis in and the fair_market_value of petitioner’s health insurance group contracts were not relevant and were not recorded on petitioner’s books_and_records this task is also complicated by the provisions of the basis step-up provision of tra under which it was anticipated that taxpayers who thereby became taxable would go through a process of identifying their assets of making fair market valuations of those assets as of date and of continued dollar_figure in loss deductions originally claimed on petitioner’s corporate federal_income_tax return and the dollar_figure million in loss deductions raised by petitioner at trial relating to petitioner’s group contracts petitioner agrees that the burden_of_proof herein is on petitioner rule a with regard however to the dollar_figure in loss deductions relating to the group contracts that were claimed on petitioner’s original corporate federal_income_tax return petitioner asserts that respondent in the notice_of_deficiency did not raise the factual valuation issue as a ground for the disallowance of the claimed losses ie whether petitioner for loss deduction purposes adequately valued the group contracts petitioner therefore argues that respondent rather than petitioner herein should have the burden_of_proof as to the factual valuation issue to the extent of the dollar_figure in loss deductions claimed on petitioner’s original corporate federal_income_tax return rule a we disagree in disallowing the total dollar_figure in loss deductions claimed on petitioner’s original corporate federal_income_tax return respondent’s notice_of_deficiency among other things used broad language relating to whether petitioner sustained any loss which language we believe in this case includes the factual valuation issue recording and reflecting those fair market valuations on their tax books_and_records on an asset-by-asset basis herein as explained such a valuation of petitioner’s health insurance group contracts was not attempted until sometime in years after enactment of tra which valuation was then discarded by petitioner and replaced with an unexplained valuation done in and later by a valuation done in the valuation on which petitioner now relies was not completed until years after the relevant valuation_date further complicating the matter before us is the fact that the health insurance group contracts at issue herein constitute customer-based_intangible assets of a type that as discussed above are particularly difficult to categorize and to value to distinguish from a taxpayer’s goodwill and that over the years have been the subject of difficult litigation petitioner argues that its big_number health insurance group contracts constituted separate discrete assets that may be and that were valued separately as of date and that we should accept petitioner’s dollar_figure cumulative total valuation for the big_number group contracts in effect on date and petitioner’s dollar_figure million cumulative total valuation for the group contracts terminated in and that we should allow petitioner the total dollar_figure million in loss deductions claimed respondent argues that petitioner’s valuation of the group contracts is deficient that it is based on a methodology that effectively and improperly values the group contracts as part of a block rather than as separate assets and that it fails to take into account discrete characteristics of each group contract and therefore that the group contracts should be treated as an indivisible mass asset ineligible for the loss deductions claimed we have considered carefully the above court opinions and we have reviewed carefully the parties’ arguments expert witness reports and expert witness testimony based on that consideration and review we conclude that petitioner’s valuation of its health insurance group contracts is inadequate and does not properly and credibly establish a discrete date value and therefore a tax basis for loss deduction purposes for the separate group contracts petitioner is not entitled to the claimed total dollar_figure million in loss deductions under sec_165 relating to the group contracts terminated in the valuation of petitioner’s health insurance group contracts by petitioner’s expert was inadequate for a number of reasons petitioner’s expert derived his value for petitioner’s health insurance group contracts by treating all of petitioner’s big_number group contracts in effect on date as if they were sold by petitioner together as a group in a hypothetical reinsurance transaction in this hypothetical a buyer would acquire from petitioner the right to premiums the risk and the liabilities associated with all big_number group contracts with petitioner in exchange for a fee to be paid_by the buyer to petitioner continuing to service all of the group contracts under petitioner’s existing name under this reinsurance model used by petitioner’s expert petitioner’s big_number group contracts effectively were valued together as a mass and not as distinct assets separate from each other and from petitioner’s other intangible assets in his valuation petitioner’s expert utilized incomplete information and either ignored improperly applied or made incorrect assumptions about unique characteristics associated with petitioner’s group contracts in his analysis of the life of petitioner’s health insurance group contracts petitioner’s expert incorrectly assumed a year useful_life for all of petitioner’s separate health insurance group contracts and he incorrectly assumed that lapse rates for the group contracts would be consistent with certain outdated information we explain further the key aspects of petitioner’s expert’s valuation of the group contracts with which we disagreedollar_figure reinsurance model the reinsurance model used by petitioner’s expert values petitioner’s group contracts that were terminated in and in the instant case because petitioner went to some significant effort to cure the item by item valuation deficiencies that the district_court detailed in its opinion in 215_fsupp2d_687 e d va supplemented pincite_fsupp2d_581 e d va our criticisms of petitioner’s valuation of the group contracts are more general than those of the district_court in trigon ins co but they are equally fatal to petitioner’s claimed loss deductions that are in issue in this case as if the contracts were sold in a reinsurance transaction that occurred on date as part of a larger sale for dollar_figure million of all big_number of petitioner’s group contracts in effect on that date in treating the group contracts as if they were sold together in one transaction along with the balance of petitioner’s big_number group contracts petitioner’s expert erroneously minimizes the risk inherent in each separate group contract maximizes the value of petitioner’s group contracts and for loss deduction purposes overstates their value petitioner’s expert’s dollar_figure million reflects the cumulative total value of petitioner’s big_number group contracts as a whole and the expert appears to include therein the value of petitioner’s other intangible assets eg goodwill trade_name and provider network petitioner’s expert acknowledged that under his method he valued petitioner’s group contracts in a way that reflected more than just the value of each separate group contract in his report and testimony petitioner’s expert states as follows as in the case of most intangible assets the value of group health insurance contracts can be realized in a market transaction where the contracts are transferred together with other assets in this case the hypothetical market transaction to realize that value could be a transfer that includes all of petitioner’s assets including such assets as the provider network as i indicated earlier a hypothetical market transaction that realizes the full economic value of the contracts could be structured as a sale by reinsurance q now in making your assumption in assuming this reinsurance transaction did you assume that the contracts in fact would be sold one at a time a no in fact i would think that would be quite unlikely for the most part i anticipate that somebody in the insurance_business who would be an interested buyer of this business would wish to buy in bulk petitioner’s expert asserts that under his reinsurance model the value calculated for and assigned to each of petitioner’s group contracts that terminated in would be the same whether the hypothetical sale constituted a sale of all big_number of petitioner’s group contracts or constituted a sale of just the group contracts that terminated in according to petitioner’s expert the group contracts in issue would themselves constitute a credible block ie the expected income flow from the group would not be affected significantly by fluctuations in claims experience within the block as noted however and as it must petitioner does not claim a single loss deduction in upon the termination of the group contracts rather petitioner claims separate loss deductions relating to the termination of each of the separate group contracts what is required to support petitioner’s claimed loss deductions under sec_165 are valuations of the group contracts that reflect a value for each contract as a separate and discrete contract in this regard the district_court in trigon ins co v united_states f_supp 2d pincite stated as follows the issue is not whether the highest_and_best_use of the taxpayer’s group contracts is as part of an ongoing health insurance_company indeed that is the only use of the contracts the issue instead is whether specific contracts can be valued separately from the block of contracts to which they belong to account for intangible assets such as goodwill that were associated with the group contracts and that were not lost upon termination in of just of the group contracts petitioner’s expert claims that rather than make a capital charge to account for and to carve out the appropriate value of the other intangible assets he made some type of vague expense adjustment petitioner’s expert’s explanation for failing to make a capital charge for the value of other intangible assets associated with the group contracts is not credible petitioner’s expert’s valuation does not properly value and carve out from the valuation of the big_number group contracts nor does it separate from the value of the group contracts in issue the value of related but nonterminated intangible assets such as goodwill in summary by treating the group contracts in issue as if they were sold in a reinsurance transaction involving a package of all big_number group contracts petitioner’s expert effectively lumps all of petitioner’s group contracts together and values the group contracts as a block this approach is contrary to petitioner’s position that for loss deduction purposes the group contracts that were terminated in were properly and discretely valued in other words all petitioner has done is establish that the group contracts are capable of being valued in blocks petitioner has not however established that the group contracts are capable of being valued separately and independently as individual assetsdollar_figure contract characteristics even if petitioner’s expert’s valuation model namely a reinsurance transaction involving all big_number group contracts were to be regarded as a proper model for the valuation for loss deduction purposes of petitioner’s group contracts terminated in petitioner’s expert utilized incomplete information and made erroneous assumptions relating to the characteristics of the group contracts that alone would support disallowance of the dollar_figure million in loss deductions claimed first with regard generally to all of petitioner’s group contracts both community rated and experience rated petitioner’s expert ignored or did not consider historical premium payment and claim patterns and renewal expectations we note that the appendices to the valuation report of petitioner’s expert list separate dollar amounts for each of petitioner’s big_number group contracts in effect on date the amount shown for each contract however was calculated by petitioner’s expert based on a valuation methodology and assumptions that relied on the attributes and characteristics of all of petitioner’s group contracts rather than the attributes and characteristics of each contract as a separate and discrete asset this is not to say that petitioner’s expert assigned to each of the big_number group contracts the same dollar amount based solely on a pro_rata share of petitioner’s expert’s dollar_figure million cumulative total valuation the dollar amount calculated by petitioner’s expert for each of the group contracts reflected only limited contract-specific characteristics relating to each contract improperly applied average premium rates to a number of group contracts with respect to which he lacked premium data and improperly assumed that over time there would be neither growth nor decline in the member size of each group another of petitioner’s experts petitioner’s second expert discussed the importance of petitioner’s knowing and understanding the historical premium payment and claim patterns and the expectation of renewal for each separate group contract in comparing the relationship between an insurance_company and its individual and group customers to the relationship between a general service provider such as a fast-food restaurant or a supermarket and its customers petitioner’s second expert stated that an insurance_company has a personal relationship with each of its customers while a general service provider has a relationship with its customer base as a whole according to petitioner’s second expert this distinction is due in part to the insurance company’s knowledge and information about the unique characteristics of each of its customers including the historical premium payment and claim patterns for each customer and information regarding the likelihood that each customer will or will not renew its contract with the insurance_company had petitioner’s valuation been undertaken at a time more proximate to the date valuation_date it is likely that important information relating to the particular characteristics of each group contract would have been available for use in the valuation of the group contracts in order for the valuation of petitioner’s health insurance group contracts to reflect a discrete value for each group contract the premium payment and claim patterns and the information relating to renewal expectations for the separate contracts were necessary and should have been available for use by petitioner’s expert in the valuation of petitioner’s big_number group contracts involving basic medical and or basic hospital coverage in effect on date petitioner lacked information regarding premium rates on big_number of the group contracts in light of this missing information petitioner’s expert derived an average premium rate from petitioner’s big_number group contracts involving basic medical and or basic hospital coverage for which petitioner did have available premium rate information these big_number group contracts with premium rate information consisted of both community-rated and experience-rated group contracts and varied in benefit type between individual parent with children and family the monthly premiums for these contracts ranged from a low of dollar_figure to a high of dollar_figure from these big_number group contracts involving basic medical and or basic hospital coverage petitioner’s expert derived his average monthly premium rate of dollar_figure petitioner’s expert then assumed that each of the big_number group contracts involving basic medical and or basic hospital coverage with respect to which petitioner lacked premium information had the same average monthly premiums regardless of the type of benefit or whether the contracts constituted community or experience-rated contracts valuing approximately percent of all of petitioner’s group contracts big_number divided by big_number equal sec_40 percent using an average premium rate reflects the lack of contract-specific information available to petitioner’s expert and the aggregate valuation methodology used by petitioner’s expert petitioner’s expert also assumed that for each of petitioner’s health insurance group contracts in effect on date the average number and the makeup of the individual members covered under each group contract would remain constant throughout the 20-year useful_life period that he used for each contract his assumption however was incorrect for example after downsizing its business one of petitioner’s groups that was enrolled with petitioner in with members later reenrolled with petitioner in with a group size of just members the assumption regarding group size significantly affected petitioner’s expert’s valuation of the group contracts as noted by one of respondent’s experts a mere 1-percent decline in the total member enrollment relating to petitioner’s group contracts would reduce the present_value of all big_number group contracts by approximately percent with regard specifically to petitioner’s community-rated group contracts petitioner’s expert valued these contracts using average claims and expense ratios by applying average claims and expense ratios to petitioner’s community-rated group contracts petitioner’s expert fails to account for the characteristics of individual members of each group such as age gender mix number of persons covered family composition occupation differing health conditions and historical claims experience unique to the individuals and families covered by each group contract we note that petitioner’s experts acknowledged that specific characteristics unique to each community-rated group contract and its members would be considered important by petitioner’s competitors in any attempt to obtain by purchase or otherwise discrete community-rated group contracts further the use by petitioner’s expert of average claims and average expense ratios for community-rated group contracts explains why he treats each community-rated group contract as profitable for example use of a claims ratio just percent higher than the aggregate average claims ratio used by petitioner’s expert for community-rated group contracts would reduce petitioner’s projected profit relating to the contracts by more than half petitioner’s expert treats the average community-rated group contract as profitable and he treats each community-rated group contract as profitable turning to petitioner’s experience-rated group contracts petitioner’s expert again assumes that all of the experience- rated group contracts had the same profit margin and that petitioner was realizing losses on none of the experience-rated group contracts in explanation petitioner’s expert notes that the experience-rated group contracts had reserve mechanisms that allowed petitioner potentially to recoup losses relating to particular experience-rated group contracts petitioner however was not insulated from losses relating to experience- rated group contracts and every experience-rated group contract could produce an unrecoverable loss for petitioner the retrospective credit contracts could be terminated by the groups at will even if they had a deficit account and petitioner could only recoup a shortage with respect to its retrospective refund contracts if the contracts produced excess premiums in subsequent years by not taking into account contract-specific characteristics relating to experience-rated group contracts petitioner’s expert concluded that the average experience-rated group contract would not experience a loss and his valuation did not reflect or identify which experience-rated group contracts should be so treated as loss contracts and valued accordingly the error of petitioner’s expert’s approach in this regard is illustrated by an example involving pennsylvania farmer’s union and facts that generally postdate date but that nevertheless illustrate the problem with petitioner’s valuation approach as of date pennsylvania farmer’s union maintained with petitioner three experience-rated retrospective credit group contracts with a cumulative deficit of approximately dollar_figure by early the cumulative deficit had reached dollar_figure million and petitioner had proposed a 48-percent rate increase to take effect the following year pennsylvania farmer’s union did not accept the rate increase proposed by petitioner and its group contracts with petitioner were terminated in in spite however of the millions of dollars in deficits that petitioner had incurred relating to the three pennsylvania farmers’ union group contracts particularly the dollar_figure cumulative deficit that had built up in and prior years petitioner’s expert assigned the three pennsylvania farmer’s union contracts a total positive value of dollar_figure or nearly percent of the total value attributed to all of petitioner’s experience-rated group contracts that were terminated in lifing analysis in establishing the future income stream for the group contracts petitioner’s expert undertook a lifing analysis of petitioner’s group contracts in which he in present_value terms set forth the after tax income he expected petitioner’s big_number group contracts to generate over the course of years in his lifing analysis of petitioner’s group contracts in his attempt to account for the reality that not all of petitioner’s group contracts would remain in existence for years petitioner’s expert utilized historical lapse rates relating to a sample of petitioner’s group contracts that terminated between and which indicated that each group contract had a 2-percent to 5-percent probability of lapsing from year to year depending on factors such as group size and duration of the contract the lapse rates utilized by petitioner’s expert however do not account for foreseeable as of date and significant changes in the health insurance marketplace that were imminent and about to impact petitioner’s business and that constituted significant factors affecting the life and value of petitioner’s health insurance group contracts as explained by the mid-1980s the national health insurance marketplace had become increasingly competitive with escalating health care costs the emergence of new health care products and the continued growth of alternative health care product delivery services such as hmos ppos and plans administered by third party administrators as evidenced by the following quotation from petitioner’s annual report by the mid-1980s petitioner’s management was aware that new health insurance products and new marketing techniques were creating an increasingly competitive health insurance industry we are witnessing the emergence of a new competitive market in the delivery and financing of health care services during the once clear line of demarcation between the financing and the delivery of health care continued to fade in central pennsylvania and the lehigh valley new competition emerged -- not just from insurance_companies and third- party administrators but from health maintenance organizations hmos preferred provider organizations ppos and other new delivery and financing schemes many of these new competitors are sponsored by or joint ventures with the doctors and hospitals who also provide care this fading of the line between financing and delivery represents a major turning point for our industry it creates a challenge to all of the traditional assumptions about our business minutes of petitioner’s corporate planning meeting state as follows the plan will continue to face competition from new entities eg self insurance tpa’s hmo’s and ppo’s as this competition increases capital blue cross must protect against cost shifting and adverse selection and become responsive to a changed marketplace greater efforts will be made by commercial carriers to increase their share of the market these carriers who are able to provide life health accident etc will be in an advantageous position by being able to provide wide-ranging benefits by basing the lapse rates for his lifing analysis of petitioner’s group contracts on lapse rate information relating to petitioner’s group contracts petitioner’s expert largely ignored the industry changes of which petitioner’s management as of date was aware any valuation of petitioner’s group contracts should have considered the changes occurring in the insurance marketplace as of date further and significantly because petitioner’s group contracts were effectively terminable at will petitioner’s customers could cancel their contracts with petitioner for any number of reasons making the realistic useful_life or duration of petitioner’s health insurance group contracts directly impacted by what is referred to as human elements these human elements associated with petitioner’s group contracts created a significant element of unpredictability with regard to the useful_life of petitioner’s group contracts various courts have commented on the difficulties presented when such human elements are associated with the valuation of intangible assets in ithaca indus inc v commissioner f 3d pincite the court_of_appeals for the fourth circuit concluded that the taxpayer was not allowed to amortize the value of its employee workforce due in large part to the human elements associated with employee behavior in 54_fedclaims_132 the court of federal claims held that the claimed value of a group of insurance agents was not subject_to amortization due to the many variables involved in attempting to determine the useful_life of an intangible asset that is directly tied to human relations id pincite petitioner’s expert did not adequately take into account these human elements indeed there is not a single clear reference in his valuation report relating to the human elements to be taken into account in the valuation of petitioner’s health insurance group contracts one vague reference thereto comments simply that it is not possible to predict when any particular group contract will lapse by valuing all big_number of petitioner’s group contracts based on a useful_life of years petitioner’s expert implicitly ignores the human elements associated with the group contracts and whether they will be renewed or terminated by the group sponsors conclusion petitioner is not entitled to the claimed dollar_figure million in loss deductions relating to the health insurance group contracts that were terminated in decision will be entered for respondent
